103 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John D. GARDNER, Plaintiff-Appellant,v.Nelson E. HUNT;  Andrew Toynbee;  G. Joyce McWhirter;  LuannBuss, Defendants-Appellees.
No. 96-35816.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
John D. Gardner appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action against two prosecutors in Lewis County, Washington;  an employee of the State of Washington Department of Social and Health Services;  and an employee of the State of Alaska, alleging violations of his constitutional rights during child support enforcement proceedings.  We affirm for the reasons stated by the district court in its Orders entered on January 26, 1996;  February 15, 1996 and June 17, 1996.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider for the first time on appeal Gardner's contention that the child support order created a bill of attainder.  See United States v. Munoz, 746 F.2d 1389, 1390 (9th Cir.1984)